Citation Nr: 1434298	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  10-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  What evaluation is warranted for migraine headaches from August 5, 2008 to December 7, 2012?

2.  What evaluation is warranted for migraine headaches from December 8, 2012?


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1986 until November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Entitlement to service connection for headaches was granted in a July 1995 rating decision and a noncompensable rating was assigned.  This appeal arises from a claim filed in August 2008.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals no additional records which are pertinent to the present appeal.  

The Veteran was afforded a November 2012 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing was created and associated with the claims file.  

The issue of entitlement to an increased rating evaluation for migraine headaches from December 8, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDING OF FACT

Between August 5, 2008 and December 7, 2012, the Veteran's migraine headache disorder was manifested by characteristic prostrating attacks occurring on an average once a month over last several months, but not by severe economic inadaptability.  


CONCLUSION OF LAW

For the period from August 5, 2008 to December 7, 2012 the criteria for a 30 percent rating for migraine headaches was met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.40, 4.45, 4.46, 4.59, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The Veteran was provided notice how effective dates and ratings are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran a VA examination in September 2009.  There is no additional evidence that need be obtained.  


Merits of the Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
 
While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Diagnostic Code 8100 provides that a 30 percent rating is warranted with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is warranted with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

A review of VA outpatient treatment records dated between March 2007 and May 2008 notes that complaints of daily "stress" headaches, and bifrontal and bitemporal headaches with intermittent photophobia were reported.  The appellant denied having headaches with nausea and vomiting.  By May 2008, the appellant was reporting having weekly headaches which he suggested were due to increased stress.

The Veteran was afforded a VA examination in September 2008.  He reported having headaches that stopped him in his tracks.  He described having sensitivity to light and sound, and possible nausea and vomiting.  He stated that he is able to work with the help of medication.  The Veteran reported headaches occurring about twice weekly, each lasting three hours.  The examiner changed the diagnosis to migraine headaches and opined that they appeared to be increasing in frequency.  

In his January 2009 Notice of Disagreement the Veteran explained that when he said "stops me in my tracks" at the examination, he meant to convey that his headaches caused him to immediately stop whatever he was doing, and necessitate him lying down or sitting with no movement.  The Veteran stated that movement increased his pain and that he temporarily feels "helpless, crippled, incapacitated, and weak."  The Veteran stated his belief that this is equivalent to prostration.  

In a June 2010 VA Form 9 the Veteran added that while at work he has to call in sick once a month due to his migraines and that if he had a migraine at work, he was forced to take a break, turn the lights off, and rest his head.  

VA outpatient treatment records also show the Veteran's migraines.  A February 2012 MRI report noted multiple scattered foci.  May 2012 records note headaches once per week lasting up to 24 hours with pulsating pain, some photophobia, but no nausea or vomiting.  These and December 2012 records show the Veteran tried a series of medications and dosages to treat the migraines.  

At the Veteran's November 2012 hearing he testified that he had missed 15-20 days of work in 2012 due to his migraines and subsequently provided evidence that he had taken 128 hours (16 days) of sick leave in the past year.  He also reported that his care provider had increased the dose of his medication.  The Veteran reiterated that when he had a migraine at work, he turned off lights, closed his door and lay down until it passed.  He noted that sometimes his migraines could last one to two days and effectively immobilized him.  He stated that he averaged four migraines per month, which was an increase from about three years ago.  

The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Veteran's statements regarding missing work are corroborated by the leave printout he submitted to VA.  

The Veteran's migraine symptoms merit a 30 percent rating during the period at issue but no higher.  The Veteran has approximately weekly migraines that require him to stop working, turn off lights, isolate himself and lie down.  Despite this, the Veteran has testified that he is still able to work, using the strategies described above.  The Veteran has also stated that he is thankful that his job has been very accommodating regarding his disability.  The Veteran has also stated that prior to his current job he was self-employed and therefore he was able to create his own hours and work around his migraines.  Therefore, the Veteran's migraine disorder is not productive of severe economic inadaptability and does not warrant a 50 percent rating.  

Staged ratings are inapplicable as the Veteran's symptoms are unchanged during the pendency of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered whether the Veteran's migraines warrant referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has migraine symptoms including prostrating headaches once per week, pulsating pain and sensitivity to light and sound.  Such symptoms are contemplated by the schedular criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The regulations and case law expressly consider each of these symptoms, and as such, Diagnostic Code 8100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of extraschedular disability ratings is not warranted.  


ORDER

Entitlement to a 30 percent rating for migraine headaches is granted from August 5, 2008 to December 7, 2012 subject to the laws and regulations governing the award of monetary benefits.  

REMAND

The Board must remand for the period from December 8, 2012 forward to rate the Veteran on his current symptoms.  In this regard, VA's duty to assist does not require that the Board remand the Veteran's claim solely because of the mere passage of time from an otherwise adequate VA examination.  VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, however, VA is on notice that the Veteran has experienced worsening symptoms and it is likely that there are outstanding and relevant VA outpatient medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As many years have passed since the last compensation examination and there are likely relevant outstanding medical records, remand is required to obtain any records and to provide the Veteran an updated examination.   Furthermore, the Diagnostic Code for migraines requires rating on the average number of headaches "over the last several months."  As the last medical record in the claims file is from December 2012, over a year and a half ago, and the last examination in September 2008, nearly six years ago, the Veteran should also be afforded a migraine examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records dated since December 8, 2012.  All records obtained should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.   

2.  Thereafter, the Veteran should be afforded a VA neurological examination to address the nature and severity of his migraine headaches.  The examiner must review the claims file, Virtual VA file, and VBMS file and note such review in the examination report.  The examiner must address the severity and effects of the appellant's migraine headaches, taking into account and commenting on the Veteran's medications and lay statements.  The examiner must offer an opinion as to how, if at all, the appellant's migraine headache disorder causes any economic inadaptability.  All opinions expressed by the examiners must be accompanied by a complete rationale, with citation to relevant medical findings.  

If the examiner is unable to provide the requested information, the claims file should be sent to another VA doctor who can provide the information requested.  If additional examination is required, it should be scheduled and the Veteran should be notified.  

3.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


